     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


THE ESTATE OF ROBERT LEE        )
BROWN, Norman Laister,          )
Administrator ad Litem,         )
                                )
       Plaintiff,               )
                                )          CIVIL ACTION NO.
       v.                       )            2:17cv634-MHT
                                )                 (WO)
SHERWOOD BRITT COX and          )
DAYBREAK EXPRESS INC.,          )
                                )
       Defendants.              )

                             JUDGMENT

      In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

      (1) By the agreement of the parties, the United

States Magistrate Judge's recommendation (doc. no. 58)

is    adopted   to   the   extent   that   it   recommends    that

defendants’ motion for partial summary judgment (doc.

no. 48) be granted, but the court does not adopt the

recommendation’s reasoning.

      (2) Defendants’ motion for partial summary judgment

(doc. no. 48) is granted as to all claims except Counts
One    (negligence      and     wantonness),      Five     (respondeat

superior),      and    Nine   (to     the   extent       Count      Nine’s

wrongful death claim is based on the claims raised in

Counts One and Five).

      (3) Judgment is entered in favor of defendants and

against plaintiff, with plaintiff taking nothing by his

complaint as to Counts Two, Three, Four, Six, Seven,

Eight, and the Nine (only to the extent Count Nine’s

wrongful   death      claim   is    based   on   the    claims      raised

Counts Two, Three, Four, Six, Seven, and Eight).

      It is further ORDERED that costs are taxed against

plaintiff, for which execution may issue.

      The clerk of the court is DIRECTED to enter this

document   on    the    civil      docket   as   a     final     judgment

pursuant   to    Rule   58    of    the   Federal    Rules     of    Civil

Procedure.

      This case is not closed, and will proceed to trial

on Counts One, Five, and Nine as stated above.

      DONE, this the 8th day of March, 2019.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
